t c memo united_states tax_court marc s feldman petitioner v commissioner of internal revenue respondent docket no filed date stephen c mancini for petitioner elaine t fuller for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for and with respect to joint returns filed with his former spouse lauren trevino ms trevino the issue for decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition in this case was filed petitioner resided in california petitioner is an attorney licensed to practice law in california around petitioner became a named partner in the law firm of koletsky mancini feldman morrow law firm in los angeles specializing in insurance defense petitioner’s draw from the law firm was dollar_figure per week in and dollar_figure per week in petitioner’s marriage to ms trevino and personal finances petitioner and ms trevino were married on date and had three children during their marriage the children were born in and when petitioner became a partner in the law firm ms trevino became responsible for the family finances due to petitioner’s increased work responsibilities generally petitioner would sign his paycheck and turn it over to ms trevino who would pay the family’s bills and expenses ms trevino gave petitioner cash to spend during and ms trevino was not employed outside the home beginning in date petitioner requested bank statements and documents from ms trevino to show where his income was placed and what investments were made they met almost weekly for about to minutes to discuss their finances around the same time petitioner requested that ms trevino purchase shares of stock in particular companies subsequently petitioner requested an accounting of which stocks were purchased ms trevino provided to petitioner a handwritten ledger sheet accounting for the family’s investments ms trevino also provided handwritten ledger sheets to show petitioner the amounts held in their various bank accounts additionally ms trevino provided photocopied bank statements from several financial institutions with varying account balances the bank statements were altered reflected obvious inconsistencies and had dates printed in an irregular form in late date petitioner’s law firm was experiencing financial difficulties at that time petitioner was managing partner of the law firm petitioner engaged sanwa bank to provide a line of credit to the law firm using his personal bank accounts as collateral on the loan he collected statements from the joint bank accounts to substantiate his income to sanwa bank petitioner discovered that the bank accounts were either closed or had minimal balances petitioner and ms trevino separated on date and ms trevino filed a petition for dissolution of marriage in the superior court of the state of california for the county of los angeles on date a judgment for dissolution was entered in the marriage dissolution proceeding on date a stipulated further judgment of dissolution of marriage was filed in the superior court with respect to the division of property petitioner was required by court order to pay spousal and child_support to ms trevino by agreement between them ms trevino has been reimbursing petitioner for child_support at the rate of dollar_figure per month petitioner’s federal returns in date petitioner and ms trevino filed a joint form_1040 u s individual_income_tax_return for reporting adjusted_gross_income of dollar_figure and taxable_income of dollar_figure the return showed tax due of dollar_figure with estimated_tax payments of dollar_figure and remaining tax due of dollar_figure ms trevino told petitioner that the return was prepared by a certified_public_accountant the form_1040 and the attached schedules filed for were published by the irs and intended for use for the tax_year the return reported that two of their children lived with petitioner and ms trevino for and months respectively during additionally their third child’s name was handwritten whereas the other names were typed their third child was born in and would not have been listed on their return their total exemptions were typed as and their third child was not included in that number on the date the return was due petitioner signed the return and wrote a check for the amount shown as due the check was presented to the bank against insufficient funds in date petitioner and ms trevino filed a joint form_1040 for reporting adjusted_gross_income of dollar_figure and taxable_income of dollar_figure the return showed tax due of dollar_figure an estimated_tax penalty of dollar_figure and total amount due of dollar_figure at the time of filing no estimated payments towards the tax_liability were reported petitioner submitted a check with the return in the amount of dollar_figure towards the liability respondent’s examination and petitioner’s request for relief on date respondent received petitioner’s form_8857 request for innocent spouse relief for the and liabilities petitioner filed for relief no later than years after the irs initiated collection activity from date through date petitioner made payments totaling dollar_figure towards the liability on date the irs proposed adjustments to petitioner and ms trevino’s tax_liability for underreported interest and rental income petitioner paid the proposed adjustments on date on date petitioner also agreed to a proposed_adjustment to the liability increasing total taxable_income respondent adjusted the charitable_contribution amount claimed in petitioner and ms trevino’s itemized_deductions petitioner signed the audit report on date and ms trevino signed it on date on date respondent determined that petitioner’s and income_tax liabilities were then currently uncollectible on date petitioner signed an audit report agreeing to additional adjustments to the return on date ms trevino signed the report on date the irs denied petitioner’s request for relief from joint_and_several_liability attached to the denial letter was a form 886a explanation of items relief was denied because the tax_liability was attributable to petitioner’s partnership income and there was insufficient evidence to show that petitioner would suffer economic hardship if not relieved from the liability on date petitioner protested the denial of relief and requested review by the appeals_office on date the appeals_office sent a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 to petitioner denying requested relief under sec_6015 c and f on date respondent reversed his determination that petitioner’s and income_tax liabilities were uncollectible at the time of trial in date petitioner was receiving a partnership draw from the law firm in the amount of dollar_figure per week or dollar_figure per year opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 gives respondent the discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax petitioner concedes that he is not eligible for relief under sec_6015 or c petitioner has instead requested equitable relief under sec_6015 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof 119_tc_306 118_tc_106 we review the determination to deny relief under an abuse_of_discretion standard see 120_tc_137 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 petitioner must show that respondent’s actions in denying relief were arbitrary capricious or without sound basis in fact jonson v commissioner supra pincite as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for relief from joint_and_several_liability these procedures are set forth in revproc_2000_15 2000_1_cb_447 this court has upheld the use of these procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite revproc_2000_15 sec_4 c b pincite lists seven conditions threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner satisfies the seven threshold conditions required for relief if the threshold conditions are satisfied revproc_2000_15 sec_4 c b pincite lists circumstances where relief will generally be granted subject_to two limitations if it is unclear whether these circumstances are satisfied the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing in favor of granting relief for an unpaid liability positive factors the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would be unpaid at the time the return was signed the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing against granting relief for an unpaid liability negative factors the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability no single factor is determinative and the list is not exhaustive see washington v commissioner supra pincite jonson v commissioner supra pincite respondent argues that petitioner is not eligible for relief because the negative factors in favor of not granting relief under sec_6015 outweigh the positive factors in favor of relief specifically respondent contends that petitioner would not suffer economic hardship absent relief and that the tax_liabilities are attributable to his income respondent further argues that petitioner’s claim that he did not know or had no reason to know that the tax_liabilities stated on the return would not be paid upon filing is not credible economic hardship economic hardship is determined based on rules similar to those under sec_301_6343-1 proced admin regs the regulation provides that the commissioner will consider any information provided by the taxpayer that is relevant to the determination including but not limited to the taxpayer’s age ability to earn responsibility for dependents and the amount reasonably necessary for basic living_expenses see id petitioner argues without relevant authority or persuasive reason that respondent bears the burden of negating petitioner’s economic hardship claim and that respondent must conduct an independent investigation into petitioner’s financial affairs respondent argues that an attorney drawing dollar_figure a year from his law firm has sufficient income to meet basic living_expenses petitioner did not provide evidence of hardship during respondent’s decisionmaking process at trial petitioner submitted only his own testimony in response to leading questions from his counsel as to certain of his monthly expenses his listed outlays include tax_liabilities for prior years as well as alimony to ms trevino petitioner also asserts that his monthly expenses include payments on a debt to american express in excess of dollar_figure petitioner did not provide bills bank statements or other evidence to corroborate his testimony he did not provide financial information for his current spouse it is unclear whether his outlays are reasonable living_expenses or are simply debts for his prior lifestyle overall petitioner’s situation is totally dissimilar from other requesting spouses who were living at or near poverty level at the time of their request and who proved that they would suffer economic hardship without relief from joint_and_several_liability see eg 120_tc_137 cf collier v commissioner tcmemo_2002_144 on the record in this case petitioner has failed to show that respondent’s determination regarding economic hardship was an abuse_of_discretion attribution to nonrequesting spouse under revproc_2000_15 sec_4 c b pincite sec_6015 relief will ordinarily be granted where the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse would suffer economic hardship and the requesting spouse at the time the return was signed had no knowledge or reason to know that the tax would not be paid relief is limited to the extent that the unpaid liability is allocable to the nonrequesting spouse in addition one of the positive factors in revproc_2000_15 sec_4 c b pincite weighing in favor of relief is that the liability is attributable solely to the nonrequesting spouse petitioner concedes that he earned the income that gave rise to the liabilities from which he now seeks relief petitioner claims however that the unpaid liability is attributable to ms trevino because she was responsible for the family finances and she represented that she made the estimated_tax payments petitioner further argues that equity demands that the tax_deficiency not be attributable to a spouse who does not know or have reason to know that the other spouse misused funds intended to pay a reported tax respondent argues and we agree that the liability is allocable to petitioner because he earned the income reported on the returns for both and cf wiest v commissioner tcmemo_2003_91 petitioner’s remaining arguments regarding attribution focus on his purported lack of knowledge of the unpaid liability knowledge of unpaid liability under revproc_2000_15 sec_4 c b pincite the relevant knowledge in the case of a reported but unpaid liability is whether the taxpayer knew or had reason to know that the tax would not be paid when the return was signed or filed further a taxpayer has a duty_of inquiry to determine the amount of his or her tax_liabilities see 887_f2d_959 9th cir revg an oral opinion of this court 114_tc_276 petitioner testified that ms trevino told him that the return was prepared by an accountant yet there are several obvious errors on the face of the return that should have been discovered even after a cursory review it appears that the return was an altered copy of a return on its face the return was irregular and petitioner should have known that further inquiry was necessary to determine the validity of the return despite the events that occurred between petitioner and ms trevino during petitioner chose to file a joint_return for that year petitioner testified that an accountant recommended that petitioner file a joint_return for it was this same accountant who recommended that petitioner file a request for relief from joint_and_several_liability just a few months after filing the return at the time the return was filed petitioner was aware that no estimated_tax payments had been made on the liabilities and that only a dollar_figure payment was made at the time of filing petitioner thus had actual knowledge of the unpaid liabilities for at the time the return was filed it also appears that petitioner knew of facts that should have made him inquire further into his family’s financial situation petitioner asserted in his trial memorandum that ms trevino was suffering from a deteriorating mental condition beginning in date he became suspicious enough at the start of to request a financial_accounting from ms trevino but he now claims that he still relied on his wife he explained in his testimony mr feldman for some reason i made all of this money and i was all of a sudden it started right after the new year in january of i wanted to know where it was i wanted to follow up with it i--and because this was more money than i ever made in my entire life so i wanted to try and find out where it was obviously i didn’t do a good job i missed things but it was because of that i was making a vast amount of money and i wanted to know where it was your honor and perhaps i should have started sooner but that’s where i started right after the new year in january of both of the joint returns in issue here were filed subsequent to the inquiries he described petitioner stated on brief that he chose not to handle the family’s financial affairs this choice does not relieve petitioner of the duty to investigate blatant factual inconsistencies in the materials provided to him petitioner testified that he never requested original bank statements from ms trevino or from the banks directly petitioner alleged in the petition that ms trevino offered photocopied bank statements because she said the banks would not provide originals for accounts with such large balances petitioner was satisfied receiving photocopies of bank statements that were filled with obvious errors all of the materials that petitioner presented at trial as evidence of ms trevino’s alleged misrepresentation were highly suspect and would put a reasonable person on notice that further inquiry was needed based on the facts and circumstances in this case many of the factors in revproc_2000_15 sec_4 c b pincite are neutral the negative factors discussed above outweigh the positive factors in favor of relief petitioner has not shown that he will suffer economic hardship if relief is denied petitioner had constructive knowledge that the liability would not be paid for and had actual knowledge that it was not paid in the liability for each year is attributed solely to him because he is the spouse who earned the income in each year we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision we hold that it was not an abuse_of_discretion to deny petitioner’s claim for equitable relief under sec_6015 decision will be entered for respondent
